DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 12A and 12B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g., page 5 lines 18-20). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1 line 5, the colon at the end of the line should be a semicolon or comma. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,729,666 to Stribley et al. (hereinafter Stribley).
Claim 1
Stribley (FIG. 3, 4) discloses a capacitor unit comprising: 
a pair or a plurality of pairs of capacitors (42, 44) having: 
	a dielectric (column 3 lines 32-60); 
	a first electrode formed on the dielectric (column 3 lines 32-60); and 
	a second electrode formed on the dielectric (column 3 lines 32-60):
wherein voltages in reverse directions are respectively applied between the first electrodes and the second electrodes of respective two capacitors forming a pair (as shown in FIG. 3, 4: anti-parallel configuration of 42 and anti-parallel configuration of 44; see also column 3 line 61 to column 4 line 22).
Claim 2
Stribley (FIG. 3, 4) discloses the capacitor unit according to claim 1, wherein the first electrodes and the second electrodes of the respective two capacitors (pair of 42; pair of 44) forming the pair out of the capacitors are connected in such a way as to be respectively parallel (as shown in FIG. 3, 4: anti-parallel configuration of 42 and anti-parallel configuration of 44; see also column 3 line 61 to column 4 line 22).
Claim 3

Claim 4
Stribley (FIG. 4) discloses the capacitor unit according to claim 1, wherein the first electrodes and the second electrodes of the respective two capacitors forming the pair out of the capacitors are connected in such a way as to be respectively in series (as shown in FIG. 4: sets of pairs are connected in series).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20090134960 (see, e.g., FIG. 2B); US 7777369 (see, e.g., FIG. 8); US 6222221 (see, e.g., FIG. 6); US 5208597 (see, e.g., FIG. 2-4); US 4878151 (see, e.g., FIG. 5-6); and US 6836399 (see, e.g., FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571)270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848